56 So. 3d 44 (2011)
Melvina Fouad Abou WAKED, Appellant,
v.
Jean Ibrahim FEGHALI, Appellee.
No. 3D10-1937.
District Court of Appeal of Florida, Third District.
January 19, 2011.
Rehearing and Rehearing En Banc Denied March 21, 2011.
Rex E. Russo, Coral Gables, for appellant.
Eliot R. Weitzman; Orshan, Lithman, Seiden, Ramos, Hatton, Huesmann & Fajardo, and Robert P. Lithman, Coral Gables, for appellee.
Before RAMIREZ, C.J., and SUAREZ and ROTHENBERG, JJ.
SUAREZ, J.
The Appellant, Melvina Fouad Abou Waked, defendant below, seeks to reverse a non-final order denying her motion for summary judgment against her husband, Jean Ibrahim Feghali. We dismiss the appeal because the order from which this appeal is taken is not an appealable non-final order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(c). See, e.g., Vanco Constr. v. Nucor, 378 So. 2d 116 (Fla. 5th DCA 1980) (holding that an order denying a motion for summary judgment is not an appealable non-final order pursuant *45 to rule 9.130).[1]
Dismissed.
NOTES
[1]  We recommend that the lower court address the issue of subject matter jurisdiction before proceeding further in this case to determine interest in real property allegedly acquired during the marriage between two foreign nationals.